                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


James Paul Campbell,                                      Civil No. 19-1348 (DWF/ECW)

                    Plaintiff,

v.                                                      ORDER ADOPTING REPORT
                                                         AND RECOMMENDATION
Hennepin County Sheriffs,
Saint Paul Police Department,
Ramsey County Sheriffs, Hennepin
County Parole Probation Office, and
Public Storage Incorporated,

                    Defendants.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Elizabeth Cowan Wright filed January 21, 2020. (Doc.

No. 36) addressing Defendant City of Saint Paul Police Department’s Motion to Dismiss

(Doc. No. 7), Defendant Ramsey County Sheriffs’ Motion to Dismiss (Doc. No. 13),

Defendants Hennepin County Sheriff’s Office and Hennepin County Probation Office’s

Motion to Dismiss (Doc. No. 31), and Plaintiff’s self-styled Motion for Update, to Enter

and Note Default, and for Hearing if Needed, Against and As to All Defendants Except

Saint Paul and Ramsey County (Doc. No. 25).

      The factual background for the above-entitled matter is clearly and precisely set

forth in the Report and Recommendation and is incorporated by reference here. The

Magistrate Judge recommended granting the Defendants’ Motions to Dismiss and

dismissing Plaintiff’s claims against them without prejudice, and denying Plaintiff’s
motion. Magistrate Judge Wright also recommended dismissing Plaintiff’s claims

against Defendant Public Storage Incorporated as time-barred and frivolous. No

objections have been filed to Magistrate Judge Wright’s Report and Recommendation in

the time period permitted. Based upon the Report and Recommendation of the

Magistrate Judge and upon all of the files, records, and proceedings herein, the Court

now makes and enters the following:

                                        ORDER

      1.     Magistrate Elizabeth Cowan Wright’s January 21, 2020 Report and

Recommendation (Doc. No. [36]) is ADOPTED.

      2.     Defendant Saint Paul Police Department’s Motion to Dismiss (Doc.

No. [7]) is GRANTED.

             a.     Plaintiff’s claims against Defendant Saint Paul Police Department

      are DISMISSED WITHOUT PREJUDICE.

      3.     Defendant Ramsey County Sheriffs’ Motion to Dismiss (Doc. No. [13]) is

GRANTED.

             a.     Plaintiff’s claims against Defendant Ramsey County Sheriffs are

DISMISSED WITHOUT PREJUDICE

      4.     Defendants Hennepin County Sheriffs and Hennepin County Parole

Probation Office’s Motion to Dismiss (Doc. No. [31]) is GRANTED.

             a.     Plaintiff’s claims against Defendants Hennepin County Sheriffs and

      Hennepin County Parole them are DISMISSED WITHOUT PREJUDICE.




                                            2
      5.     Plaintiff’s claims against Defendant Public Storage Incorporated are

DISMISSED WITHOUT PREJUDICE.

      6.     Plaintiff’s Motion for Update, to Enter and Note Default, and For Hearing

if Needed, Against and As to All Defendants Except Saint Paul and Ramsey County

(Doc. No. [25]) is DENIED with respect to the requests for entry of default and for a

hearing, and DENIED AS MOOT with respect to the request for an update.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 6, 2020                  s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                            3
